IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 MAX FAUST,                                       : No. 293 EAL 2017
                                                  :
                       Petitioner                 :
                                                  : Petition for Allowance of Appeal from
                                                  : the Order of the Superior Court
               v.                                 :
                                                  :
                                                  :
 BAYERISCHE MOTOREN WERKE AG                      :
 AND BMW OF NORTH AMERICA, LLC                    :
 A/K/A "BMW, NA" AND/OR "BMW" AND                 :
 TAKATA CORPORATION AND TK                        :
 HOLDINGS, INC AND N&H, LLC D/B/A                 :
 HANNA MOTORS,                                    :
                                                  :
                       Respondents                :


                                           ORDER



PER CURIAM

       AND NOW, this 2nd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.     The Notice of Occurrence of Bankruptcy Effective Date and Request for

Dismissal filed by TK Holdings is denied as moot without prejudice to TK Holdings to raise

in the trial court, to the extent it deems it necessary.